      Case 1:18-cv-04498-DLC Document 49 Filed 07/03/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
                                        :
ADORE ME, INC.,                         :
                                        :
                    Plaintiff,          :             18cv4498 (DLC)
                                        :
                -v-                     :           MEMORANDUM OPINION
                                        :                AND ORDER
NPC GLOBAL CORPORATION,                 :
                                        :
                    Defendant.          :
                                        :
----------------------------------------X

DENISE COTE, District Judge:

     On April 30, 2019, plaintiff Adore Me, Inc. (“AMI”) filed a

motion in limine to preclude the introduction of certain parol

evidence at trial to the extent it contradicts the terms of the

parties’ purchase order (the “Purchase Order”) and an agreement

dated September 1, 2017 (the “September Agreement”).         For the

reasons that follow, that motion is granted.

     On August 18, 2017, AMI sent a Purchase Order to defendant

NPC Global Corporation (“NPC”) for $231,800 of red boxes of

varying size, with a delivery date of October 23, 2017.          NPC

confirmed its receipt of the Purchase Order on the same day.

     The parties continued to negotiate the terms of the

purchase through a series of emails dated August 31 and

September 1, between AMI supply chain analyst Nikhil Shetty

(“Shetty”), NPC Account Executive Miriam Samuels (“Samuels”) and

NPC Sales Manager David Wieder (“Wieder”).       Among other things,
      Case 1:18-cv-04498-DLC Document 49 Filed 07/03/19 Page 2 of 5



NPC informed AMI that it would not be able to meet the October

23 delivery date:

     NPC: We unfortunately cannot commit to 10/23 as we
     still do not have the samples approved yet.

     AMI: The boxes need to be delivered within 11/8.

     NPC: As mentioned on our phone call, we agree to a
     lead time of 8-10 weeks ETS, from when the sample is
     approved.

     AMI: David confirmed it [sic] 8-10 weeks from PO
     placement, which was Aug 18th. I can be flexible upto
     [sic] 11/8

     Later on September 1, Shetty wrote a follow-up email to

Wieder and Samuels stating: “Please let me know if we are

aligned.”   NPC’s Samuels responded: “We are aligned in the

agreements below.”

     The parties each rely on New York law in addressing this

motion.   See Arch Ins. Co. v. Precision Stone, Inc., 584 F.3d

33, 39 (2d Cir. 2009).    In New York, “[t]o form a binding

contract there must be a meeting of the minds, such that there

is a manifestation of mutual assent sufficiently definite to

assure that the parties are truly in agreement with respect to

all material terms.”    Stonehill Capital Mgt. LLC v. Bank of the

West, 28 N.Y.3d 439, 448 (2016) (citation omitted).         “Generally,

courts look to the basic elements of the offer and the

acceptance to determine whether there was an objective meeting

of the minds sufficient to give rise to a binding and



                                    2
      Case 1:18-cv-04498-DLC Document 49 Filed 07/03/19 Page 3 of 5



enforceable contract.”     Starke v. SquareTrade, Inc., 913 F.3d

279, 289 (2d Cir. 2019).     “In determining whether the parties

intended to enter a contract, and the nature of the contract’s

material terms, we look to the objective manifestations of the

intent of the parties as gathered by their expressed words and

deeds.”   Id. at 448-49.    “When an offeree does not have actual

notice of certain contract terms, he is nevertheless bound by

such terms if he is on inquiry notice of them and assents to

them through conduct that a reasonable person would understand

to constitute assent.”     Starke, 913 F.3d at 289.

     “[P]arties may modify a contract by another agreement, by

course of performance, or by conduct amounting to a waiver or

estoppel.”   Dallas Aerospace, Inc. v. CIS Air Corp., 352 F.3d

775, 783 (2d Cir. 2003) (citation omitted).        “[F]undamental to

the establishment of a contract modification is proof of each

element requisite to the formulation of a contract, including

mutual assent to its terms.”     Id. (citation omitted).

          Under New York law, if a contract is
     straightforward and unambiguous, its interpretation
     presents a question of law for the court to be made
     without resort to extrinsic evidence. But if the
     intent of the parties cannot be ascertained from the
     face of their agreement, the contract is ambiguous and
     it interpretation presents a question of fact.

Spinelli v. Nat’l Football League, 903 F.3d 185, 200 (2d Cir.

2018) (citation omitted).     “Contract language is ambiguous if it

is capable of more than one meaning.”       Matter of MPM Silicones,


                                    3
        Case 1:18-cv-04498-DLC Document 49 Filed 07/03/19 Page 4 of 5



LLC, 874 F.3d 787, 795 (2d Cir. 2017).         “If specific contract

language is susceptible of two reasonable interpretations, the

contract is ambiguous as a matter of law.”         Great Minds v. FedEx

Office and Print Servs., Inc, 886 F.3d 91, 94 (2d Cir. 2018)

(citation omitted).      “Ambiguity is determined by looking within

the four corners of the document, not to outside sources.”              JA

Apparel Corp. v. Abboud, 568 F.3d 390, 396 (2d Cir. 2009)

(citation omitted).      “It is well settled that extrinsic and

parol evidence is not admissible to create an ambiguity in a

written agreement which is complete and clear and unambiguous on

its face.”    W.W.W. Associates, Inc. v. Giancontieri, 77 N.Y.2d

157, 163 (1990) (citation omitted).        “As a general rule,

extrinsic evidence is inadmissible to alter or add a provision

to a written agreement.”      Schron v. Troutman Sanders LLP, 20

N.Y.3d 430, 436 (2013).

     The evidence the parties have submitted for this bench

trial shows that a contract was formed on September 1.            The

September 1 contract is unambiguous with respect to delivery

date.   AMI’s representative stated “David confirmed it 8-10

weeks from PO placement, which was Aug 18th.          I can be flexible

upto 11/8[.]”    In response, NPC’s representative stated “we are

aligned in the agreements below.”         It is evident on the face of

the emails that the agreed-upon delivery date was 8-10 weeks

from August 18, but not later than November 8.          This is


                                      4
         Case 1:18-cv-04498-DLC Document 49 Filed 07/03/19 Page 5 of 5



unambiguous as a matter of law, and parol evidence may not be

introduced to alter this term.

     NPC essentially contends that no contract was formed on

September 1 because the parties continued to negotiate after

that date and deposition testimony from AMI employees that the

September 1 emails are “confusing.”         NPC is free to argue at

trial, using any admissible evidence, that the September 1

contract was subsequently modified.         This is a separate issue

from the interpretation of a term in the September 1 contract.

                                 Conclusion

     AMI’s April 30 motion to preclude the introduction of parol

evidence at trial to establish the terms of the September 1

contract is granted.

Dated:       New York, New York
             July 2, 2019


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       5
